


EXHIBIT 10.5


SEARS HOLDINGS CORPORATION

CASH AWARD – ADDENDUM TO
RESTRICTED STOCK UNIT AWARD(S)


Month Day, Year
                
FName MI. LName
Title


As of April 4, 2014 (the “Distribution”), Sears Holdings Corporation (the
“Company”) distributed, for each whole share of Sears Holdings common stock
outstanding as of the close of business on March 24, 2014 (i.e., the “Record
Date” for the Distribution), to the holder 0.300795 common shares of Lands’ End,
Inc. (the “Lands’ End Shares”).
Pursuant to action taken by the Company under the Sears Holdings Corporation
2013 Stock Plan, (the “Plan”), instead of a distribution of Lands’ End Shares
with respect to any unvested restricted stock units awarded under the Plan as of
the Record Date (the “Unvested RSUs”), a cash award (the “Cash Award”) has been
approved. Based on the Unvested RSUs awarded to you, you are hereby awarded the
Cash Award(s) indicated below in lieu of any and all rights you would otherwise
have had to Lands’ End Shares (and/or cash in lieu of fractional Lands’ End
Shares) with respect to such Unvested RSUs. Any Cash Award is subject to the
same vesting requirements and other terms set forth in your Restricted Stock
Award Agreement(s) applicable to the Unvested RSUs.
Date of Grant
Unvested RSUs
Cash Award
Vesting Date
Month Day, Year
X,XXX
$XX.XX
Month Day, Year

OR
Date of Grant
Unvested RSSUs
Cash Award(s)
Vesting Date
Month Day, Year
X,XXX
$XX.XX
Month Day, Year
Month Day, Year
X,XXX
$XX.XX
Month Day, Year



SEARS HOLDINGS CORPORATION






                            
By:    Dean Carter
Title:
VP, Talent and
Human Capital Services


1

